EXHIBIT 10.4

INCENTIVE STOCK OPTION AGREEMENT

Under the Emisphere Technologies, Inc.

2007 Stock Award and Incentive Plan

THIS AGREEMENT dated as of the 15th day of October, 2012, between Emisphere
Technologies, Inc., a Delaware Corporation (the “Company”), and Carl V. Sailer
(the “Optionee”).

W I T N E S S E T H:

The Company and Optionee are party to that certain Employment Agreement, dated
on or about the date hereof (the “Employment Agreement“), pursuant to which the
Company has employed Optionee subject to the terms and condition thereof;

In connection with the Optionee’s employment with the Company, the Company
desires to grant to Optionee certain stock options, on the terms and conditions
hereinafter set forth.

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant of Stock Option.

Subject to the provisions of this Agreement and to the provisions of the
Emisphere Technologies, Inc. 2007 Stock Award and Incentive Plan (the “Plan”),
the Company hereby grants to the Optionee as of October 15, 2012 (the “Grant
Date”) the right and option (the “Stock Option”) to purchase Forty Thousand
(40,000) shares of common stock of the Company, par value $.01 per share
(“Common Stock”), which shares shall become vested and exercisable according to
the schedule and at the exercise price set forth in Section 2 hereof. The Stock
Option is intended to qualify as an Incentive Stock Option, within the meaning
of Section 422 of the Internal Revenue Code, as amended (the “Code”). Unless
earlier terminated pursuant to the terms of this Agreement, the Stock Option
shall expire on the tenth (10th) anniversary of the date hereof. Unless
otherwise specified, capitalized terms not defined herein shall have the meaning
set forth in the Plan.

The Company makes no representation regarding the tax treatment to optionee, and
cannot guarantee that the special tax treatment described in Section 422 of the
Code will apply and may subject the Optionee to alternative minimum tax. The
Optionee is advised to consult with his personal tax advisor to determine his or
her respective tax consequences. For example, if the Optionee sells the Common
Stock acquired pursuant to the exercise of the Stock Option either within two
years after the date of this Agreement or within one year after the date the
Stock Option (or any part thereof) is exercised, this special tax treatment will
not apply.



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

If the Stock Option (or any part thereof) does not qualify for Incentive Stock
Option treatment for any reason, then, to the extent of such nonqualification,
the Stock Option (or such portion thereof) shall be treated as a Nonqualified
Stock Option granted under the Plan, provided that the Stock Option (or such
portion thereof) otherwise satisfies the terms and conditions of the Plan
generally relating to Nonqualified Stock Options.

2. Vesting and Exercisability of the Stock Option.

(a) Vesting. Subject to remaining employed by the Company through the following
dates, the Stock Option shall become vested and exercisable as follows:

 

Date

   % of Grant (or number of Shares) Vested

January 1, 2013

   100% (i.e., 40,000 shares)

Upon the Optionee’s termination of employment for any reason, the portion of the
Stock Option that is not vested as of such date, subject to and in accordance
with the provisions of this Section 2, shall cease vesting and terminate
immediately.

(b) Acceleration upon Change in Control. In the event that, within six
(6) months of a Change in Control, the Optionee’s employment with the Company is
(A) terminated without Cause (as defined in the Employment Agreement) by the
Company, or (B) is terminated by the Optionee for Good Reason (as defined in the
Employment Agreement), any unvested portions of this Stock Option shall
immediately vest and remain exercisable for the remainder of the originally
scheduled term. For the purposes of this Agreement, a “Change in Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then Outstanding
Company Common Stock; provided, however, that any acquisition by the Company or
its subsidiaries, or any employee benefit plan (or related trust) of the Company
or its subsidiaries of 50% or more of Outstanding Company Common Stock shall not
constitute a Change in Control; and provided, further, that any acquisition by
an entity with respect to which, following such acquisition, more than 50% of
the then outstanding equity interests of such entity, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition of the Outstanding Company Common
Stock, shall not constitute a Change in Control; or (b) the consummation of
(i) a reorganization, merger or consolidation (any of the foregoing, a
“Merger”), in each case, with respect to which all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock immediately prior to such Merger do not, following such
Merger,

 

2



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock of the corporation resulting from Merger, or (ii) the
sale or other disposition of all or substantially all of the assets of the
Company, excluding (a) a sale or other disposition of assets to a subsidiary of
the Company; and (b) a sale or other disposition of assets to any individual,
entity or group which, as of the date of this Agreement, beneficially owns more
than ten percent (10%) of the then Outstanding Company Common Stock.

3. Method of Exercise of the Stock Option.

(a) The portion of the Stock Option as to which the Optionee is vested shall be
exercisable by delivery to the Company of a written or electronic notice stating
the number of whole shares to be purchased pursuant to this Agreement and
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased. Fractional share interests shall be disregarded except that
they may be accumulated.

(b) The exercise price of the Stock Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
exchange of shares of unrestricted Common Stock of the Company already owned by
the Optionee (that have been held by the Optionee for six (6) months prior to
exercise or which were acquired in the open market) and having an aggregate Fair
Market Value equal to the aggregate purchase price, provided, that the Optionee
represents and warrants to the Company that the Optionee has held the shares of
Common Stock free and clear of liens and encumbrances and has held the shares
for at least six (6) months prior to exercise or that such shares were acquired
in the open market; (iii) by delivering, along with a properly executed exercise
notice to the Company, a copy of irrevocable instructions to a broker to deliver
promptly to the Company the aggregate exercise price and, if requested by the
Optionee, the amount of any applicable federal, state, local or foreign
withholding taxes required to be withheld by the Company, provided, however,
that such exercise may be implemented solely under a program or arrangement
established and approved by the Company with a brokerage firm selected by the
Company; or (iv) by any other procedure approved by the Committee, or by a
combination of the foregoing.

4. Termination of Employment Other Than Due to Death or Disability.

(a) Except as provided in Section 2(b) above with regard to a Change of Control,
Section 4(b) below with regard to the Optionee’s termination of employment for
Cause or following an event that would be grounds for a termination of
employment for Cause, and Section 5 below with regard to the Optionee’s
termination of employment due to death or Disability, in the event of the
Optionee’s termination of employment, the portion of the Stock Option, if any,
which is exercisable at the time of such termination may be exercised prior to
the first to occur of (a) the expiration of the ninety day (90) period which
commences on the date of termination or (b) the expiration date of the Stock
Option.

 

3



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

(b) In the event of the Optionee’s termination of employment for Cause (as
defined in the Employment Agreement), the Optionee’s entire Stock Option
(whether or not vested) shall be forfeited and canceled in its entirety upon
such termination of employment.

(c) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or any such
subsidiaries or affiliates to terminate the Optionee’s employment at any time.

5. Death or Disability of Optionee.

In the event of the Optionee’s termination of employment due to death (or, in
the event of the Optionee’s death following termination of employment while the
Stock Option remains exercisable) the portion of the Stock Option, if any, which
is exercisable at the time of death may be exercised by the Optionee’s estate or
by a person who acquired the right to exercise such Stock Option by bequest or
inheritance or otherwise by reason of the death of the Optionee at any time
prior to the first to occur of (a) twelve (12) months after the date of death or
(b) the expiration date of the Stock Option. In the event of the Optionee’s
termination of employment due to Disability (as defined in the Employment
Agreement), the portion of the Stock Option, if any, which is exercisable at the
time of such termination of employment for Disability may be exercised by the
Optionee or the Optionee’s guardian or legal representative at any time prior to
the first to occur of (a) twelve (12) months after such termination of
employment or (b) the expiration date of the Stock Option.

6. Nontransferability of the Stock Option.

The Stock Option is non-transferable by the Optionee other than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order, and the Stock Option may be exercised, during the lifetime of the
Optionee, only by the Optionee or by the Optionee’s guardian or legal
representative or any transferee described above.

 

4



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

7. Rights as a Stockholder.

An Optionee or a transferee of the Stock Option shall have no rights as a
stockholder with respect to any shares covered by such Stock Option until the
date when his or her purchase is entered upon the records of the duly authorized
transfer agent of the Company. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distribution of other rights for which the record date is prior to the date a
stock certificate is issued, except as provided in the Plan.

8. Adjustment in the Event of Change in Stock.

In accordance with Section 10(c) of the Plan, in the event of any change in
Corporate capitalization (including, but not limited to, a change in the number
of shares of Common Stock outstanding), and the number and kind of shares
subject to the Stock Option and/or the exercise price per share will be
adjusted. The determination of the Committee regarding any adjustment will be
final and conclusive.

9. No Guarantee of Continued Service.

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING THE EMPLOYMENT OR BUSINESS
RELATIONSHIP AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING ENGAGED,
BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE THE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.

10. Other Restrictions.

The exercise of the Stock Option shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body or (iii) an agreement by the Optionee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing, registration,
qualification, consent, or approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

5



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

The Company may, but will in no event be obligated to, register any securities
issuable upon the exercise of all or any portion of the Stock Option pursuant to
the Securities Act of 1933 (as now in effect or as hereafter amended) or to take
any other affirmative action in order to cause the exercise of the Stock Option
or the issuance of shares pursuant thereto to comply with any law or regulation
of any governmental authority. The certificates representing shares issued to
Optionee hereunder shall bear such legends as Company determines appropriate
referring to restrictions on the transfer of such shares imposed by this
Agreement and such other legends as are required or appropriate under applicable
law.

11. Disqualifying Disposition. The Optionee agrees and covenants that if he
disposes of any of the Common Stock in a “disqualifying disposition,” as
described in Section 422 of the Code, he will immediately contact the Company to
inform it of such event.

12. Taxes and Withholding.

No later than the date of exercise of the Stock Option granted hereunder, the
Optionee shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Stock Option and the
Company shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Optionee, federal,
state and local taxes of any kind required by law to be withheld upon the
exercise of such Stock Option. The Optionee should consult with a tax advisor
before exercising this Option or disposing of the Shares to obtain advice as to
the consequences of such exercise or disposition.

13. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Optionee, at the address provided on the signature page hereto.

If to the Company:

 

Attn: Michael R. Garone, Chief Financial Officer

Emisphere Technologies, Inc.

240 Cedar Knolls Road, Suite 200

Cedar Knolls, NJ 07927

Telephone:  

  (973) 532-8000

Facsimile:

  (973) 532-8121

 

6



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 13. Notice and
communications shall be effective when actually received by the addressee.

14. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company, and to
any transferee or successor of the Optionee pursuant to Section 6.

15. Laws Applicable to Construction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.

16. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If the final judgment of a court of competent jurisdiction declares that any
provision of this Agreement is invalid or unenforceable, the parties hereto
agree that the court making the determination of invalidity or unenforceability
shall have the power, and is hereby directed, to reduce the scope, duration or
area of the provision, to delete specific words or phrases and to replace any
invalid or unenforceable provision with a provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable provision and this Agreement shall be enforceable as so modified.

17. Conflicts and Interpretation.

This Agreement is subject to all the terms, conditions and provisions of the
Plan. In the event of any conflict between this Agreement and the Plan, the Plan
shall control. In the event of any ambiguity in this Agreement, any term which
is not defined in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

18. Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.

 

7



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

19. Amendment.

This Agreement may not be modified, amended or waived except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

20. Term.

The term of this Agreement is ten years from the Grant Date, unless terminated
prior to such date in accordance with the provisions herein.

21. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

[signature page follows]

 

8



--------------------------------------------------------------------------------

Incentive Stock Option Agreement

 

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.

 

EMISPHERE TECHNOLOGIES, INC.

/s/ Michael R. Garone

By:   Michael R. Garone Title:    
Chief Financial Officer and Corporate Secretary OPTIONEE:

/s/ Carl V. Sailer

Carl V. Sailer

Address:         4 Greenbriar Lane   Montvale, NJ 07645

 

9